Citation Nr: 1631741	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  13-00 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the lower left extremity.

2.  Entitlement to a rating in excess of 10 percent for radiculopathy of the lower right extremity.

3.  Entitlement to a rating in excess of 20 percent for intervertebral disc syndrome with degenerative arthritis and sciatic nerve involvement.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Timothy Kidd, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to April 1976 and from May 1979 to February 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, granted service connection for radiculopathy of the lower left extremity and assigned a 10 percent rating, effective January 21, 2009.  The rating decision also denied entitlement to increased ratings for the Veteran's service-connected lumbar spine disability and radiculopathy of the lower right extremity.


The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 9, 2015, the Veteran's lumbar spine disability was manifested by reduced range of motion, however, the evidence does not show forward flexion limited to 30 degrees or less, favorable ankylosis of the entire spine lumbar spine, or incapacitating episodes with a total duration of at least 4 weeks.

2.  As of December 9, 2015, the Veteran's lumbar spine disability has been manifested by reduced range of motion, with forward flexion to 10 degrees, but not by unfavorable ankylosis of the entire lumbar spine or incapacitating episodes.

3.  Throughout the rating period on appeal, the Veteran's radiculopathy of the lower left extremity has been mild in nature.

4.  Throughout the rating period on appeal, the Veteran's radiculopathy of the lower right extremity has been mild in nature.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's lumbar spine disability have not been met, prior to December 9, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2015).

2.  The criteria for a 40 percent rating, but no higher, for the Veteran's lumbar spine disability have been met as of December 9, 2015.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5243 (2015).

2.  The criteria for a rating in excess of 10 percent for radiculopathy of the lower left extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 
38 C.F.R. § 4.124a, DC 8520 (2015).

3.  The criteria for a rating in excess of 10 percent for radiculopathy of the lower right extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 
38 C.F.R. § 4.124a, DC 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The VA's duty to notify was satisfied through letters dated in February 2009 and April 2009, which fully addressed all notice elements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records and post-service treatment records have been associated with claims file.  Records from the Social Security Administration (SSA) have also been obtained.  The Veteran has not identified any additional records that should be retrieved.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided VA examinations in March 2009, January 2014, and October 2014.  The examinations are adequate for the purposes of the claims adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disabilities.  
See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. at 509-10.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Lumbar Spine Disability

The Veteran's lumbar spine disability has been assigned a 20 percent disability rating under diagnostic codes 5003-5237 for lumbosacral strain and degenerative arthritis of the spine.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5243-5242.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS), a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two week but less than four weeks during the past twelve months, a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Diagnostic Code 5243 Note (1).

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. at Note (1).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2015).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

Factual Background

Turning to the evidence of record, the Veteran underwent a VA examination in March 2009.  Reported symptoms included stiffness, numbness, and pain.  Pain could be elicited by physical activity and stress and occurred spontaneously.  The appellant reported 112 days of incapacitating episodes in 2007 and 2008. Additionally he indicated 2 weeks of incapacitating episodes in 2009.  

Range of motion testing revealed forward flexion to 60 degrees with evidence of pain at 60 degrees; extension to 15 degrees with evidence of pain at 15 degrees; right and left lateral rotation to 15 degrees with evidence of pain at 15 degrees; and right and left rotation to 15 degrees with evidence of pain at 15 degrees.  The examiner noted that the spine was additionally limited by pain after repetitive testing, but there was no additional limitation in degrees of range of motion.  It was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.

Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine. There was no bladder or bowel dysfunction caused by the lumbar spine disability.  

The appellant was afforded an additional VA examination in January 2014 at which time he reported general lumber spine discomfort almost daily.  He also mentioned that he had occasional right buttock and hamstring pains every 2 months.  It was noted that the appellant did not take any specific medication for his back and had no rectal or bladder incontinence.  

Range of motion testing revealed forward flexion to 70 degrees with evidence of pain at 60 degrees; extension to 30 degrees or greater with evidence of pain at 
30 degrees or greater; right and left lateral flexion to 30 degrees or greater with evidence of pain at 30 degrees or greater; and right and left lateral rotation to 
20 degrees with evidence of pain at 20 degrees.  There was no additional limitation in range of motion following repetitive testing.  It was noted that the Veteran had localized tenderness to the right of the L5-6 lumbar level.  There was no guarding or muscle spasm of the lumbar spine.  There were also no necrologic abnormalities found on examination.  There examiner determined that the Veteran did not have IVDS.  

The examiner noted that when undressing for the exam, the appellant moved easily, stood on each foot when removing socks and trousers with no functional weakness. He moved well when he dressed after the examination, crossing his ankle over the knee with both legs to put on socks.  His gait and posture were within normal limits.

Another VA examination was provided in October 2014.  At that time, the Veteran reported flare-ups which prevented him from bending and stooping and caused pain in his legs, feet, arms, neck, and back.  

Range of motion testing revealed forward flexion to 35 degrees with evidence of pain at 35 degrees; extension to 15 degrees with evidence of pain at 15 degrees; right and left lateral flexion to 20 degrees with evidence of pain at 20 degrees; and right and left lateral rotation to 30 degrees or greater with evidence of pain at 
30 degrees or greater.  There was no additional limitation in range of motion following repetitive testing.  It was noted that the Veteran had localized tenderness of the lumbar spine.  There was no guarding or muscle spasm of the lumbar spine. 

The examiner noted that that the Veteran had IVDS but had no incapacitating episodes in the past 12 months.

The examiner noted that there were contributing factors of pain, weakness, fatigability, and/or incoordination, but no additional limitation of functional ability of the lumbar spine during flare-ups or repeated use over time.

The report of a December 2015 private orthopedic evaluation has been associated with the claims file.  At the time of the evaluation, the appellant reported constant back pain.  He denied bowel or bladder incontinences, but it was noted that he had significant erectile dysfunction and was essentially impotent.  He reported that Valsalva maneuvers such as sneezing and coughing caused pain to radiate into both legs.  He mentioned that he used a cane and could not walk any significant distance which was due to increased back and leg pain.  

On physical examination, it was noted that the Veteran stood with a flattened lumbar lordosis and was tender to palpitation over the lumbar spine.  He walked with a short-strided gait but without a unilateral limp or list.  He was able to walk briefly on his tiptoes and heels but stated that he could not maintain either toe-walk or heel-walk because it tended to aggravate his back pain.  

Using goniometric testing, the appellant had flexion to 20 degrees; extension to 10 degrees; right and left rotation to 5 degrees; right flexion to 0 degrees; and left flexion to 5 degrees.  It was noted that he had difficulty maintaining a position of either maximum lumbar flexion or extension due to substantial back pain.  The physician reported that the Veteran maintained and essentially straight lumbar spine when he attempted to bend forward.  

Range of motion using the dual inclinometer technique revealed a forward sacral flexion to 30 degrees and extension to 0 degrees.  The appellant had no measurable lumbar flexion. 

The physician determined that the best description of the Veteran's lumbar spine disability was unfavorable ankylosis of the entire lumbar spine.  

Analysis

Given the above, the Board finds that the criteria for a 40 percent rating has been meet as of December 9, 2015.  In this regard, in the report of the December 2015 private orthopedic examination, it was noted that the Veteran had flexion to 
10 degrees.  Under such circumstances, and resolving all doubt in favor of the Veteran, the Board concludes that a 40 percent rating is warranted for the Veteran's lumbar spine disability as of December 9, 2015.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Consideration has been given to assigning a higher rating; however there is no objective finding of unfavorable ankylosis of the lumbar spine to warrant the next-higher 50 percent rating.  The Board acknowledges the private physician's determination that the appellant's disability was best described as unfavorable ankylosis of the lumbar spine.  Notwithstanding, during the December 2015 private evaluation, range of motion testing was conducted, thus the evidence does not show that the entire thoracolumbar spine or the entire spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Moreover, there was no indication that the Veteran had difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Additionally, the evidence does not suggest that the appellant had incapacitating episodes requiring bed rest with a total duration of at least 6 weeks.  As such, a rating in excess of 40 percent is not warranted.

The Board also finds that a rating in excess of 20 percent is not warranted prior to December 9, 2015.  A review of the evidence, demonstrates that prior to December 9, 2015, forward flexion of the lumbar spine was no worse than 35 degrees with pain.  Indeed, the Veteran has been able to move and flex his back as demonstrated, for example, on VA examinations in January 2014 and October 2014.  In addition, these VA examinations also reflect that there has been no additional functional loss due to pain, fatigue, weakness, and lack of endurance limited functional ability with repeated use over a period of time or during flare-ups.  Moreover, there was no finding of favorable ankylosis or incapacitating episodes having a total duration of at least 4 weeks.  As such, the next-higher 40 percent rating is not warranted prior to December 9, 2015.

As noted, the rating formula for the spine provides separate ratings for neurologic manifestations of the back disability.  Service connection for erectile dysfunction has been granted.  As discussed below, service connection for radiculopathy of the lower extremities has also been granted.  No additional neurologic abnormalities have been found.  Thus, the Board finds that an additional rating(s) for a neurologic abnormality, to include of the bowel and bladder, is not warranted.  See March 2009, January 2014 VA, and December 2015 private examination reports (reporting, specifically, no bowel or bladder problems).

In sum, the Board finds that the criteria for a 40 percent rating, but no higher, for the Veteran's lumbar spine disability have been as of December 9, 2015.  The benefit of the doubt rule has been applied where appropriate.  38 C.F.R. § 4.21.

Radiculopathy of the Lower Extremities

The Veteran's radiculopathy of the lower left and right extremities has been assigned 10 percent ratings under Diagnostic Code 8520 for paralysis for the sciatic nerve.  38 C.F.R. § 4.124a (2015).  

Under the General Rating Formula, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  Moderately severe and severe incomplete paralysis of the sciatic nerve is rated at 40 and 60 percent disability, respectively.  Severe incomplete paralysis is characterized by marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id. 

The words "mild," "moderate," and "severe" are not defined in the VA Schedule for Ratings Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. § 4.2, 4.6 (2015).

Factual Background

As previously noted, the Veteran underwent a VA examination in March 2009, at which time he reported that he experienced pain in his legs due to his spine condition.  On motor examination, at L3 motor weakness of left hip flexion, left hip adduction, and left knee extension was 4/5/5.  At L4, motor weakness of left hip adduction and left knee extension was 4/5/5.  There was a sensory deficit of the bilateral legs, bilateral dorsal feet, and bilateral feet at L5.  Motor weakness of left knee foot extension, left great toe extension, and left hip abduction was 4/5/5.  On sensory testing, motor weakness of left knee flexion and left plantar flexion was 4/5/5.  Reflex testing were 2 plus at the knees and 2 plus at the ankles.

In the report of a January 2014 VA examination it was noted that muscle strength testing for the right lower extremity was normal.  Results for the lower left extremity was 4/5, indicative of active movement against some resistance.  Sensory and reflex examinations were normal.  Additionally, straight leg raising test was negative.  There was no radicular pain of the lower extremities found on examination.  There was no finding of radiculopathy.

An additional VA examination was provided in October 2014.  Muscle strength testing was normal.  Reflexes were 2 plus at the knees and ankles.  Sensory examination was normal for the upper anterior thigh, but revealed decreased sensation to light touch in the thigh/knee, lower leg/ankle, and the foot/toes.  Strait left raising test was positive for both lower extremities.  Radiculopathy was found on examination which was manifested by mild paresthesias and/or dysesthesias and numbness.  The examiner determined that the overall severity for the Veteran's radiculopathy was mild.  

The report of a December 2015 private evaluation is of record.  Knee and ankle reflex examination was 2 plus bilaterally.  The Veteran had no ankle clonus and the Babinski sign was negative bilaterally.  He was slightly hypesthetic to light touch on the lateral and posterial lateral aspects of both lower extremities.  The physician noted that the sensory deficit appeared to be greater in the legs than in the thighs.  The appellant had decreased sensory perception on the lateral aspect of both thighs and the posterial lateral aspects of both thighs and legs.  Straight leg raising was 
55 degrees on the left and 60 degrees on the left.  He had internal rotation of the hips to 20 degrees and external rotation to 40 degrees.  The examiner determined that the appellant had mild sensory loss involving posterolateral and lateral aspect of both lower extremities, greater on the left than the right. 

Analysis

After a review of the evidence, the Board finds that ratings in excess of 10 percent for the Veteran's radiculopathy of the lower right and left extremities is not warranted for any portion of the rating period on appeal.  Based on the evidence, the Veteran's symptoms do not more nearly approximate to a "moderate" level.  Notably, the October 2014 VA examiner and December 2015 private physician determined that the Veteran's radiculopathy was mild in nature.  This was based on reported signs and symptoms such as:  generalized weakness, and decreased sensory perception, to include the touch of a cold object.  As such, the next-higher 20 percent rating is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's lumbar spine disability and radiculopathy of the lower extremities, to include pain, reduced range of motion, and mild radicular symptoms, such as decreased sensory perception, are fully considered by the rating criteria.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Therefore, a remand for referral for extraschedular consideration on a collective basis is not warranted. 


ORDER

Entitlement to a rating in excess of 20 percent for intervertebral disc syndrome with degenerative arthritis is denied, prior to December 9, 2015.

Entitlement to a 40 percent rating for intervertebral disc syndrome with degenerative arthritis and sciatic nerve involvement is granted, effective December 9, 2015.

Entitlement to an initial rating in excess for 10 percent for radiculopathy of the lower left extremity is denied.

Entitlement to a rating in excess of 10 percent for radiculopathy of the lower right extremity is denied.



REMAND

Entitlement to a TDIU can be part and parcel of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Entitlement to a TDIU is raised where a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, in correspondence received in May 2016, the appellant's representative indicated that the Veteran was unemployable due to his service-connected lumbar spine disability.  When the Veteran filed his notice of disagreement, he was presumed to be seeking the maximum available benefit.  When the issue of a TDIU arises in connection with an appeal of an increased rating claim, as here, it is not a separate claim, but is considered as part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 452-54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (stating that VA must consider whether a TDIU is warranted whenever a pro se claimant seeks a higher disability rating and submits "cogent evidence of unemployability," regardless of whether the claimant specifically requests a TDIU).  As such, a new notice of disagreement was not required to provide the Board with jurisdiction over the TDIU issue.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332 (2006) (stating that once the Board has jurisdiction over a claim, the Board "has the authority to address all issues related to that claim, even those not previously decided by the RO").

A review of the record shows that that Veteran has not been provided the specific notice required in response to a claim for a TDIU, and the AOJ has not provided the Veteran with the proper form or adjudication.  The Board also finds that a vocational assessment would be useful in adjudicating this matter.  Therefore, the Board finds that further action is required of the AOJ before the Board decides the TDIU issue.

The Board observes that prior to December 9, 2015; the combined rating for the Veteran's service-connected disabilities was 50 percent.  Therefore, prior to December 9, 2015, the he did not meet the threshold schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, VA's policy is to rate totally disabled all veterans who are unemployable.  In such cases, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).  Therefore, the Board finds that this matter must be referred to the Director, Compensation Service.

Accordingly, the case is REMANDED for the following actions:

1.  Provide all required notice in response to the TDIU claim, to include providing and requesting the Veteran to complete and return the appropriate form for entitlement to a TDIU.

2.  Based on the response or record, undertake any other development determined to be warranted.

3.  Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of her education and work experience) and any types of employment that would remain feasible despite the functional impact of his service-connected disabilities.

4.  Thereafter, refer the claim for a TDIU to the Director, Compensation Service for a determination under § 4.16(b) for the period prior to December 9, 2015.  Notify the Veteran of such action and determination.

5.  Adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


